Citation Nr: 0600081
Decision Date: 01/04/06	Archive Date: 03/02/06

DOCKET NO. 04-00 067A                       DATE JAN 04 2006
On appeal from the Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) currently rated as 70 percent) disabling.

REPRESENTATION

Veteran represented by:

California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

FINDING OF FACT

The veteran's PTSD is productive of total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.130 Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the veteran's claim, the Board has determined that the evidence supports a complete grant of the benefits sought. See AB v. Brown, 6 Vet. App. 35 (1993). Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

-2



II. The Merits of the Veteran's Increased Rating Claim

In a May 2002 rating decision, the RO service connected the veteran's PTSD at 50 percent disabling. The RO received an increased rating claim from the veteran on September 30, 2002. The RO initially denied this claim, but, in a June 2005 Supplemental Statement of the Case, the RO increased the veteran's disability evaluation to 70 percent from the date of the veteran's increased rating claim (September 30, 2002).

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity. 38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).

Separate diagnostic codes identify the various disabilities, and provide for various disability evaluations depending on the severity of the disorder. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

Diagnostic Code 9411 addresses PTSD. Under that code, evaluations may be assigned ranging between 0 and 100 percent. The veteran is currently assigned a 70 percent disability rating. PTSD is 70 percent disabling where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

- 3 



The next highest rating is a 100 percent rating. A 100 percent rating is warranted under DC 9411 for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

After a thorough analysis of the record, the Board finds that a 100 percent evaluation is warranted here. The Board arrives at this finding despite evidence in the record that the veteran is married and living with children, and is employed part time as a grounds keeper. As is shown in the evidence below, the veteran's family relationships are severely impaired. And his employment as a grounds keeper is less an indication of his employability than a result of his employer's tolerance for the veteran's need to isolate and thereby avoid his stressors. In short, despite his official family status and his part-time employment, the record demonstrates that the veteran's PTSD symptoms cause him total occupational and social impairment.

The record is comprised of VA compensation examination reports, reports from private counselors, reports from the veteran's vet center counselors, the veteran's lay statements, and lay statements from the veteran's relatives.

With regard to VA medical evidence, the veteran underwent two VA compensation examinations after the date of his claim. A December 2002 VA examiner found the veteran with suicidal ideation, intrusive thoughts from his Vietnam experiences, with chronic PTSD, and a GAF score of 45. In closing, this examiner described the veteran's impairment in social and occupational functioning as serious. An October 2004 VA examiner found the veteran unkempt and disheveled with a dull affect. The examiner noted the veteran's hypervigilance, overactive startle response, "major" anger problem, poor concentration, and distractibility. The examiner noted the veteran's daily suicidal ideation. He observed that, clinically, the veteran appeared severely depressed and moderately to severely anxious. The examiner

-4



noted the veteran's reports that he occasionally sees headless bodies as he once did in Vietnam. He recently experienced hallucinations of headless truck drivers approaching him on the road. The examiner noted impaired thought processes and impaired long and short-term memory. The examiner found that the veteran had insight, but found his judgment questionable. The examiner noted the veteran's occasional flashbacks, and daily memories of painful experiences in Vietnam. And this examiner found the veteran with "major impairment in basically all spheres of activity that involve any other human being[,]" and assigned the veteran a GAF score of35. In closing, the examiner stated that the veteran would be "totally unemployable" but for the way in which his current employer tolerates his PTSD symptoms.

With regard to the veteran's private counselors, the veteran submitted two statements. One statement - dated in June 2003 - described the veteran as visibly anxious. The counselor noted the veteran's history of failed relationships, and noted the constant conflict that characterizes his current relationships. He noted the veteran's inability to socialize at, for example, restaurants, the movies, or the beach. He noted the adverse effect his limitations have on his immediate family, and the way in which his impairment prevents moments of intimacy with his spouse. The counselor noted the veteran's sleep difficulties, and that he experiences 3 to 4 nightmares per week. The counselor opined that this inability to rest worsens the veteran's anger and startle reflex. The counselor reported the veteran's chronic panic attacks, and that this problem causes him to isolate and thereby avoid experiencing panic attacks. The counselor reported that the veteran cannot attend group therapy sessions due to his panic attacks. He reported the veteran's statement that, though he has no plan for suicide, he thinks of suicide often. As for employment, the counselor noted the veteran's many jobs due to his inability to maintain employment for an extended period of time. He noted that the veteran's current employment may be ideal in that it enables the veteran to work outside and thereby isolate to avoid situations that cause him panic. Finally, the counselor opined that the veteran's positive personality, obvious upon first encounter, likely masks the real scope of the veteran's dysfunction. The counselor opined that the veteran's personality hides the depth of the emotional pain the veteran experiences on a daily basis. The veteran submitted another private counselor's report dated in

- 5 



January 2004. This counselor concurred with the June 2003 counselor's conclusions, noting that the veteran should be assigned a higher disability evaluation.

With regard to the veteran's vet center counselors, the veteran submitted two reports. A report dated in January 2004 described the veteran's PTSD as severe and chronic, and his prognosis as "very" and "extremely" poor. Another report dated in May 2004 noted the veteran's severe social and occupational impairment, and his "very poor" prognosis. Importantly, these counselors had been treating the veteran since April 1999.

The record also contains lay statements from the veteran's aunt, mother, and spouse. The veteran's aunt attested to the veteran's isolation, detachment from others, his explosive temper, lack of trust, unemployability, and multiple marriages. The veteran's mother described the manner in which the veteran's Vietnam service adversely affected her son's life. She described his isolation, inability to maintain close relationships, and his anger. And the veteran's spouse described her fear of living with the veteran because of "not knowing how he is going to react to any situation." She stated that the veteran's anger "is so out of control that the least little thing will set him off into name calling and throwing stuff." She stated that one son had to leave the home for one month because the veteran badgered the son into fighting with him. She also noted the veteran's lack of trust and that he cannot eat in restaurants out of fear that others handle his food.

The veteran testified at a Board hearing held in October 2005. The veteran described his current employment as mainly that of a grounds keeper, and that he works alone. The veteran testified that his anger occasionally causes him problems in work. The veteran testified about his strained family relations, and that he has been married to three different spouses. He described his distrust of others, his isolation at home, his fear of restaurants and theaters, his sleep difficulties, his flashbacks to Vietnam, and his constant panic attacks. In closing, the veteran and his representative requested a total disability rating for the veteran's PTSD.

- 6



Finally, the veteran submitted a social security earnings statement which shows that since returning from Vietnam, the veteran has had an inconsistent work history with low earnings.

As indicated, the Board finds that, collectively, this evidence supports a finding that the veteran has exhibited total occupational and social impairment. His communication and thought processes are severely impaired as demonstrated by his impaired memory and constant panic. He has experienced hallucinations, and through his anger, has demonstrated grossly inappropriate behavior. As his spouse stated, the veteran persistently endangers others, while, as the veteran stated, he daily experiences suicidal ideations. And the record shows that the veteran has demonstrated the inability to perform basic daily personal hygiene. Due to the severity of his impairment, the veteran is completely unable to socialize and work in a productive manner, whether it be to accompany his family to a restaurant or to a movie, or to contribute alongside fellow workers at a place of employment. As such, and based on the entirety of the record, the Board finds a 100 percent rating warranted here. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994)(where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern).

ORDER

A higher disability evaluation of 100 percent for PTSD is granted, subject to the law and regulations controlling the award of monetary benefits.

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 7 




